                            US District Co rt for the Eastern District of Texas

) Craig Cunningham
                                                                                        II? gg
) Plaintiff, pro se                                                                                Ejmp
)                                                                                         MAR 1 3 2019
)     v.                                                                              Clerk, US. Dishict Court
                                                                                           Texas Eastern
                          CIVIL ACTION NO. 4:17cv-00793

)
) CBC Conglomerate LLC, et al

                                     Plaintiff s Bill of Costs and Fees

1. To the honorable US District Court:


2. The Plaintiff assesses the following costs and fees related to the motions to compel filed in this

    case,


3. The Plaintiff is seeking reimbursement of costs, fees, and mileage relating to each of the filed mo¬

    tions to compel and contempt documents 46, 57, 75, and 93.


4. Each of these motions were granted at least in part, and resulted in court orders directing the de¬

    fendants to answer the Plaintiff s questions and produce documents.


                                    Reimbursement of subpoena fees


5. The Plaintiff incurred subpoena fees of $150 and $900 as shown by Exhibits A and B. The first sub¬
    poena was to Inteliquent a wholesale phone provider, which then identified Magna 5 Global as the
    actual carrier of the phone records. Magna 5 charged $900 for research and hours to produce the

    phone records as well to the Plaintiff. In total, this cost the Plaintiff 1050.


                                       Reimbursement of Milea e


6. The Plaintff is seeking reimbursement for mileage incuned for the 3 hearings from Plano Texas to

    Sherman Texas. The distance is approximately 46 miles each way or 92 miles round trip. The Fed¬

    eral mileage rate is $54.5 cents per mile or a round trip cost of $50.14 per trip or $200.56 total.
7. The Plaintiff also incurred mileage fro 14th Street and Shiloh in Plano Texas to the clerk s office

   at 7940 Preston Road, Plano, Texas, which is about 21 miles each way or 42 miles round trip,

   which is $22.89 per round trip or $91.56 total.

                                          Reimbursement of time


8. The Plaintif is seeking $ 100 per hour for his time spent driving and preparing the various motions

   filed.

9. The Plaintiff is seeking recovery of 4 hours for each motion and 2 hours for the reply filed.


10. At $100 per hour, that is $1600 for the motions to compel filed and $200 for the reply motion filed.

11. Additionally, the Plaintiff spent time driving back and forth to the court for the hearings and mo¬
   tions. Each trip to Sherman took about 50 minutes, and accoutning for the time spent at the hearing,

   the Plaintiff spent roughly 2 hours round trip for each of the 3 hearings. Thisis $600 in total for the

    3 hearings

                                                Conclusion


12. In total, the Plaintiff is seeking the recovery of $3742,12 in costs, fees, and time incurred related to

    the discovery motions in this case.




        Plaintif ,

    3/13/2019 Plaintiff, Pro-se, 3000 Custer Road, ste 270-206 Plano, Tx 75075 3/13/2019
                           US District Court for the Eastern District of Texas

) Craig Cunningham

) Plaintiff, pro se

)
)      v.

                         CIVIL ACTION NO. 3:15-CV-0439

)
) CBC Conglomerate LLC, Bruce Phillip Hood, Carey Gorge Howe



                                          Certificate of Service

I certify that a true copy of the foregoing was sent via mail and email to the defendants attorney of re¬
cord




3000 Custer Road, ste 270-206, Plano, Tx 75075, 615-348-1977, 3/13/2019
